       Case 1:21-cv-00859-CL     Document 22     Filed 07/08/21   Page 1 of 10



RAY HACKE
OSB No. 173647
PACIFIC JUSTICE INSTITUTE
1850 45th Ave. NE, Suite 33
Salem, OR 97305
503-917-4409
rhacke@pji.org
Lead Counsel
Attorney for Plaintiffs




                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF OREGON
                              MEDFORD DIVISION

RACHEL G. DAMIANO and KATIE Case No: 1-21-CV-00859-MC
S. MEDART,
Plaintiffs,
                                 PLAINTIFFS’ REPLY TO
v.                               DEFENDANTS’ RESPONSE IN
                                 OPPOSITION TO MOTION FOR
GRANTS PASS SCHOOL               TEMPORARY RESTRAINING
DISTRICT NO. 7, an Oregon public ORDER AND PRELIMINARY
body, et al.,                    INJUNCTION [Fed. R. Civ. P. 65]
Defendants.
                                                   EXPEDITED HEARING
                                                         REQUESTED


      Plaintiffs RACHEL G. DAMIANO (“Damiano”) and KATIE S. MEDART
(“Medart”) hereby reply to the response (“Resp.” when cited) that Defendants
GRANTS PASS SCHOOL DISTRICT NO. 7 et al. filed in opposition to
Plaintiffs’ Motion For Temporary Restraining Order and Preliminary Injunction
(the “Motion,” or “Mot.” when cited) on July 1, 2021 as follows:


Pls.’ Reply in Opposition to Defs.’ Resp. in Opposition to Mot. for TRO & Prelim. Inj.
                                            1
        Case 1:21-cv-00859-CL     Document 22     Filed 07/08/21   Page 2 of 10




                                    ARGUMENT
      Defendants could not be more incorrect that Plaintiffs’ Motion is not ripe for
decision by this Court.
      To begin with, placement on paid administrative leave constitutes an adverse
employment action. Kennedy v. Bremerton Sch. Dist., 869 F.3d 813, 822 (9th Cir.
2017). Even if the Court does not deem placement on paid administrative leave an
adverse employment action, it may still constitute retaliatory conduct. Waite v.
Gonzaga Univ., 2019 U.S. Dist. LEXIS 22253 at *15 (E.D. Wash. Feb. 11, 2019)
[citing Michael v. Caterpillar Fin. Servs., 496 F.3d 584, 596 (6th Cir. 2007), and
Acosta v. Brain, 910 F.3d 502, 513 (9th Cir. 2018)]. Furthermore, while “‘[p]ast
exposure to illegal conduct does not in itself present a case or controversy
[meriting] injunctive relief,’” such relief is merited where, as here, Plaintiffs are
“‘realistically threatened by a repetition’ of the violation of their constitutional
rights.” Gonzales v. City of Peoria, 772 F.2d 468, 480-81 (9th Cir. 1983)
(emphasis added) [quoting City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983)].
      In this case, Plaintiffs’ Motion asks the Court to “reinstate” Damiano to her
post as assistant principal at North Middle School (“NMS”) and Medart to her
position as a teacher at NMS. Mot. at 4. Defendant GRANTS PASS SCHOOL
DISTRICT NO. 7 (the “District”) has already taken adverse employment action
against Plaintiffs by placing them on paid administrative leave in response to
complaints about their “I Resolve” video. Compl., ¶¶ 8, 58, 97, 142-155, 266, 301,
371. Defendants did so in retaliation for Plaintiffs’ online publication of their “I
Resolve” video, which advocates for sound educational policies at the local, state,
and federal levels that account for divergent, often conflicting views about gender
identity while also upholding fundamental freedoms – and which, in response to
complaints, the District later deemed discriminatory toward transgender persons.
Id., ¶¶ 12, 142-60, 164-68, 295-302. While Defendants correctly note that
Pls.’ Reply in Opposition to Defs.’ Resp. in Opposition to Mot. for TRO & Prelim. Inj.
                                            2
        Case 1:21-cv-00859-CL     Document 22     Filed 07/08/21   Page 3 of 10




Plaintiffs’ employment had not yet been terminated when Plaintiffs filed their
Motion [Resp. at 3] – and, as of this writing, still has not – Defendants have
already inflicted injury on Plaintiffs by placing Plaintiffs on administrative leave in
retaliation for the views expressed in their “I Resolve” video, preventing Plaintiffs
from performing their respective duties as an administrator and teacher. Id., ¶¶
142-55. Plaintiffs’ claims thus do not “rest on contingent future events that may
not occur as anticipated, or indeed may not occur at all,” and are therefore ripe for
adjudication. Texas v. United States, 523 U.S. 226, 300-01 (1998).
      Furthermore, without mentioning it by name, Defendants are essentially
asserting “finality,” aka “exhaustion,” as a defense to Plaintiffs’ Motion. Resp. at
4; see also, e.g., Hells Canyon Preservation Council v. Richmond, 841 F. Supp.
1039, 1044 (D. Or. 1993) (Hells Canyon). This defense “applies where an action
is not ripe for judicial review because no final action has been taken, a full factual
record is still being developed, or further agency action could render the challenge
moot or result in piecemeal review.” Hells Canyon, 841 F. Supp. at 1044.
Defendants are essentially arguing that because they have not yet fired Plaintiffs,
Defendants have taken no final action against them, making their case unripe.
Resp. at 4. However, Plaintiffs have already extensively demonstrated in their
Motion a likelihood of success on the merits of their claim that Defendants – or at
least three of them, namely the District; KIRK KOLB (“Superintendent Kolb”), the
District’s Superintendent; and THOMAS BLANCHARD (“Principal Blanchard”),
the principal at NMS – placed them on leave in retaliation for exercising their First
Amendment right of free speech. Mot. at 19-30. As the Supreme Court has noted,
“[p]ast wrongs [are] evidence bearing on ‘whether there is a real and substantial
threat of repeated injury,’” and “the prospect of future injury rest[s] ‘on the
likelihood that [plaintiffs] will again’” suffer infringements on their constitutional
rights at the hands of government officials bent on silencing them. Lyons, 461
Pls.’ Reply in Opposition to Defs.’ Resp. in Opposition to Mot. for TRO & Prelim. Inj.
                                            3
        Case 1:21-cv-00859-CL     Document 22     Filed 07/08/21   Page 4 of 10




U.S. at 102 [quoting O’Shea v. Littleton, 414 U.S. 488, 496 (1974)]. Such a
likelihood exists here given that, as Defendants note, Plaintiffs are each facing
looming termination hearings on July 15, 2021.
      Defendants make no attempt to refute Plaintiffs’ assertion that Plaintiffs are
likely to succeed on the merits of their claims concerning retaliation or the
constitutionality of the District’s Amended Speech Policy: Without going into
detail, Defendants assert that “[a]s with other school districts in Oregon, the
District has policies that govern employee conduct” and that “[a]n investigation
into plaintiffs determined that they had violated some of these policies[.]” Resp. at
3. Defendants do not explain what compelling interests those policies serve, how
they outweigh Plaintiffs’ right of free speech, or how those policies, and
enforcement thereof, “target[] and eliminate[] no more than the exact source of the
‘evil’ [they] seek[] to remedy’” – a necessary requirement for policies restricting
speech to be narrowly tailored and, accordingly, constitutional. Frisby v. Schultz,
487 U.S. 474, 485 (1988).
      Among the policies that Defendants refer to are “policies concerning use of
work time, facilities, and equipment, and use of its [computer] network for political
campaigns.” Resp. at 3. Defendants give no explanation as to what those policies
state or how Plaintiffs violated said policies. By contrast, in their verified
complaint – i.e., a complaint signed by both Plaintiffs under penalty of perjury,
meaning Plaintiffs are testifying as to the truth of the facts described therein –
Plaintiffs make clear that they did not use work time, facilities, and equipment to
create and publish the “I Resolve” video. Compl., ¶ 115. They created and
published the video while off duty, during the District’s spring break, using
personal property that did not belong to the District, at a local church. Id. Even if
Plaintiff did discuss some of their work related to the video with fellow District
employees during school hours while on NMS’ campus or other locations within
Pls.’ Reply in Opposition to Defs.’ Resp. in Opposition to Mot. for TRO & Prelim. Inj.
                                            4
        Case 1:21-cv-00859-CL    Document 22     Filed 07/08/21   Page 5 of 10




the District – something Plaintiffs freely admit; in fact, they sought and received
feedback from Superintendent Kolb and Principal Blanchard [id., ¶¶ 3-4, 123-24,
and 169] – Defendants make no showing that Plaintiffs did not do this during down
time, such as lunch breaks or after the end of the school day. Certainly, District
employees are as free to discuss matters of public concern with their colleagues
during their down time as they see fit.
      Defendants also do not explain how Plaintiffs’ work related to the “I
Resolve” video constitutes a political campaign. ORS 260.432(2) sheds some light
on this issue: That statute prohibits public employees from “solicit[ing] any
money, influence, service or other thing of value or otherwise promote or oppose
any political committee or promote or oppose the nomination or election of a
candidate, the gathering of signatures on an initiative, referendum or recall
petition, the adoption of a measure or the recall of a public office holder while on
the job during working hours.” Defendants make no showing as to how Plaintiffs
engaged in any of the activities that ORS 260.432 prohibits. Plaintiffs merely
advocated for educational policies concerning gender identity at all levels of
government – local, state, and federal – to be truly inclusive, accounting for the
divergent and often conflicting views about gender identity while also upholding
individual freedoms. Compl., ¶ 105. Moreover, ORS 260.432(2) also declares that
“this section does not restrict the right of a public employee to express personal
political views” (emphasis added). Expressing personal political views is all
Plaintiffs have done here, and Defendants have not proven otherwise.
      Defendants make a passing reference to “policies requiring that staff
members not disclose confidential information about students on social media.”
Resp. at 3. Again, Defendants make no showing as to how Plaintiffs violated these
so-called policies.


Pls.’ Reply in Opposition to Defs.’ Resp. in Opposition to Mot. for TRO & Prelim. Inj.
                                            5
       Case 1:21-cv-00859-CL      Document 22    Filed 07/08/21   Page 6 of 10




      Defendants assert that Plaintiffs must make “a clear showing” concerning
each of the four elements necessary to obtain injunctive relief, which are set forth
in Winter v. Nat. Res. Def. Council, 555 U.S. 7 (2008). Resp. at 2-3 [quoting
Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (emphasis in the original)].
However, Defendants’ bare-bones assertions concerning the District’s policies, and
Plaintiffs’ alleged violation of them, do not indicate why Plaintiffs’ showings
concerning any of the four elements – likelihood of success on the merits,
irreparable harm, a balance of equities favoring Plaintiffs, and inadequacy of
monetary damages – lack clarity.
      On top of that, Defendants’ assertion, quoted supra, that “[a]n investigation
into plaintiffs determined that they had violated some of these policies” makes
clear that Defendants have already determined Plaintiffs’ culpability – hence,
Superintendent Kolb’s recommendation for termination. Resp. at 3-4. This makes
Plaintiffs’ firing at the hearing scheduled for July 15, 2021 seem like a foregone
conclusion. However, the law makes clear that Plaintiffs do need not wait for
Defendants to violate their constitutional rights a second time: The District’s
ongoing efforts to terminate Plaintiffs’ employment after placing them on
administrative leave constitute a realistic threat that the District will double down
on its original violation of Plaintiffs’ First Amendment rights. See Pinard v.
Clatskanie Sch. Dist. 6J, 467 F.3d 755, 771 (9th Cir. 2006) [noting that the mere
threat of penalties is enough to “chill or silence a person of ordinary firmness from
future First Amendment activities”]. The existence of this threat is precisely why
Plaintiffs need injunctive relief – and why the Court should grant it. Gonzales, 772
F.2d at 480-81 [quoting Lyons, 461 U.S. at 109].
                                   CONCLUSION
      Reviewing the four factors set forth in Winter, cited supra:


Pls.’ Reply in Opposition to Defs.’ Resp. in Opposition to Mot. for TRO & Prelim. Inj.
                                            6
       Case 1:21-cv-00859-CL     Document 22     Filed 07/08/21   Page 7 of 10




         • Likelihood of success on the merits: Plaintiffs have demonstrated
             that they are likely to succeed on their claims that Defendants – the
             District, Superintendent Kolb, and Principal Blanchard in particular –
             retaliated against them for exercising their First Amendment rights,
             and that the Amended Speech Policy is unconstitutional [see Mot. at
             19-40];
         • Irreparable harm: “[T]he loss of First Amendment freedoms, for
             even minimal periods of time, unquestionably constitutes irreparable
             injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976). Because
             Defendants – the District, Superintendent Kolb, and Principal
             Blanchard in particular – have retaliated against Plaintiffs for
             exercising their First Amendment rights via publication of the “I
             Resolve” video, Plaintiffs have suffered irreparable harm [Mot. at 40-
             41];
         • Balance of harms: Where, as here, plaintiffs “raise[] serious First
             Amendment questions,” a court must “find[] that the balance of
             hardships tips sharply in Plaintiffs’ favor.” Am. Beverage Ass’n v. City
             & Cnty. of San Francisco, 916 F.3d 749, 758 (9th Cir. 2019) (cleaned
             up). In showing that Defendants put Plaintiffs on administrative leave
             because of their protected speech, stopped Plaintiffs from speaking,
             and compelled Plaintiffs to speak a disclaimer, Plaintiffs have raised
             serious First Amendment questions, thus demonstrating that the
             balance of hardships in this case sharply favors them [Mot. at 41];
         • Public interest: “‘It is always in the public interest to prevent the
             violation of a party’s constitutional rights.’” De Jesus Ortega
             Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (emphasis
             added) [quoting Sammartano v. First Jud. Dist. Ct., 303 F.3d 959, 974
Pls.’ Reply in Opposition to Defs.’ Resp. in Opposition to Mot. for TRO & Prelim. Inj.
                                            7
       Case 1:21-cv-00859-CL       Document 22   Filed 07/08/21   Page 8 of 10




              (9th Cir. 2002)]. Granting a preliminary injunction to further prevent
              Defendants from infringing on Plaintiffs’ constitutional rights –
              especially with their termination hearings looming on July 15 – would
              serve the public interest.
      Based on the foregoing, the Court should grant Plaintiffs a preliminary
injunction.

Dated: July 8, 2021                        PACIFIC JUSTICE INSTITUTE
                                             /s/ RAY D. HACKE
                                           Ray D. Hacke
                                           Oregon State Bar No. 173647
                                           Attorney for Plaintiffs
                                           RACHEL G. DAMIANO and
                                           KATIE S. MEDART




Pls.’ Reply in Opposition to Defs.’ Resp. in Opposition to Mot. for TRO & Prelim. Inj.
                                            8
       Case 1:21-cv-00859-CL     Document 22     Filed 07/08/21   Page 9 of 10



                              PROOF OF SERVICE
I am employed in the County of Marion, State of Oregon. I am over the age of
eighteen and not a party to the within action; my business address is 1850 45th
Ave., Suite 33, Salem, OR 97305.
On or about July 8, 2021, I served the following documents on the interested
parties by placing a true copy thereof enclosed in sealed envelope(s) addressed to
said parties:
PLAINTIFFS’ REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION
TO MOTION FOR TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION [Fed. R. Civ. P. 65]

                  PLEASE SEE ATTACHED SERVICE LIST

  X BY MAIL: I am readily familiar with the firm's practice of collection and
processing of correspondence for mailing. Under that practice, it would be
deposited with the U.S. postal service on that same date with postage thereon fully
prepaid at Salem, Oregon in the ordinary course of business. I am aware that on
motion of the party served, service is presumed invalid if postal cancellation date
or postage meter date is more than one day after date of deposit for mailing in
affidavit.

      BY PERSONAL SERVICE: I caused such envelope to be delivered by
hand to the office of the addressee(s).

      BY FACSIMILE TRANSMISSION: The facsimile machine I used
complied with California Rules of Court 2003(3) and no error was reported by the
machine. Pursuant to rule 2005(i), I caused the machine to print a record of the
transmission, a copy of which is attached to this proof of service.

      (State) I declare under penalty of perjury under the laws of the State of
California that the above is true and correct.

  X (Federal) I declare that I am employed in the office of a member of the bar
of this court at whose direction the service was made.
Executed on July 8, 2021, at Salem, Oregon.

                                              /s/ RAY D. HACKE_______________
                                                  Ray D. Hacke
Pls.’ Reply in Opposition to Defs.’ Resp. in Opposition to Mot. for TRO & Prelim. Inj.
                                            9
       Case 1:21-cv-00859-CL     Document 22    Filed 07/08/21   Page 10 of 10



                                  SERVICE LIST
Karen Vickers
Attorney For Defendants
Vickers Plass, LLC
5200 SW Meadows Road
Suite 150
Lake Oswego, OR 97035




Pls.’ Reply in Opposition to Defs.’ Resp. in Opposition to Mot. for TRO & Prelim. Inj.
                                           10
